MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Feb 18 2019, 6:45 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Patrick M. Schrems                                       Curtis T. Hill, Jr.
Monroe County Public Defender                            Attorney General of Indiana
Bloomington, Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Taiveon Tramayne Taylor,                                 February 18, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2022
        v.                                               Appeal from the Monroe Circuit
                                                         Court
State of Indiana,                                        The Honorable Marc R. Kellams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         53C02-1801-F6-49



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2022 | February 18, 2019            Page 1 of 4
                                       Statement of the Case
[1]   Taiveon Taylor (“Taylor”) appeals the trial court’s order revoking his

      probation. Finding sufficient evidence to support the revocation, we affirm the

      trial court’s judgment.


[2]   We affirm.


                                                     Issue
              Whether there is sufficient evidence to support the revocation of
              Taylor’s probation.


                                                     Facts
[3]   In March 2018, Taylor pled guilty to Level 6 felony intimidation. In exchange

      for his guilty plea, the State dismissed two additional counts of Level 6 felony

      intimidation. Pursuant to the terms of a plea agreement, the trial court

      sentenced Taylor to two (2) years and (6) months and suspended the sentence to

      probation.


[4]   Two months later, in May 2018, the State filed a petition to revoke Taylor’s

      probation alleging that he had violated the terms of his probation by: (1)

      committing the offense of auto theft; (2) operating a motor vehicle without a

      license; and (3) failing to provide proof of participation in and/or completion of

      a treatment program.


[5]   At the revocation hearing, Tiffani Sims (“Sims”) and Bloomington Police

      Department Officer Brandon Siniard (“Officer Siniard”) both testified that they

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2022 | February 18, 2019   Page 2 of 4
      had seen Taylor driving Sims’ Mercedes on May 26, 2018. Officer Siniard

      specifically testified that he was fifteen feet away from Taylor at the time he

      made the identification and that it was a clear and sunny day. There was

      nothing obstructing his view of Taylor, with whom he had had prior contact.


[6]   At the end of the revocation hearing, the trial court concluded that the State

      had proved all three violations that were set forth in the revocation petition.

      The trial court further ordered Taylor to serve 456 days of his previously

      suspended sentence. Taylor now appeals the revocation of his probation.


                                                  Decision
[7]   Taylor argues that there is insufficient evidence to support the revocation of his

      probation. “Probation is a matter of grace left to trial court discretion, not a

      right to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d
184, 188 (Ind. 2007). It is within the trial court’s discretion to determine the

      conditions of probation and to revoke probation if those conditions are violated.

      Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). When reviewing an appeal

      from the revocation of probation, we consider only the evidence most favorable

      to the judgment and we will not reweigh the evidence or judge the credibility of

      the witnesses. Sanders v. State, 825 N.E.2d 952, 954-55 (Ind. Ct. App. 2005),

      trans. denied. A probation violation need be proven only by a preponderance of

      the evidence. Pittman v. State, 749 N.E.2d 557, 559 (Ind. Ct. App. 2001), trans.

      denied. Further, the violation of a single condition of probation is sufficient to

      revoke probation. Id.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2022 | February 18, 2019   Page 3 of 4
[8]   Here, Taylor does not dispute that he does not have a license. Rather, he

      argues that there was “insufficient evidence to support the allegation that

      Taylor was driving a vehicle in violation of his terms of probation.” (Taylor’s

      Br. 8). However, our review of the evidence reveals that both Sims and Officer

      Siniard testified that they had seen Taylor driving Sims’ Mercedes. Officer

      Siniard further testified that he was fifteen feet away from Taylor when he

      identified him and that it was a clear and sunny day. There was nothing

      obstructing the officer’s view of Taylor, with whom he had had prior contact.

      Taylor’s argument that Officer Sinian might be mistaken is an invitation for us

      to reweigh the evidence, which we will not do. See Sanders, 825 N.E.2d at 954-

      55. We find that there is sufficient evidence to support the revocation of

      Taylor’s probation.1


[9]   Affirmed.


      Najam, J., and Altice, J., concur.




      1
        Because we have found sufficient evidence to support one of the probation violations, we need not address
      the sufficiency of the evidence to support the other two violations. See Pittman, 749 N.E.2d at 559.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2022 | February 18, 2019                Page 4 of 4